Case 1:21-cv-21519-FAM Document 5 Entered on FLSD Docket 05/21/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                             Case Number: 21-21519-CIV-MORENO

 ERNESTO GONZALEZ,

                Plaintiff,
 vs.

 TENANT TRACKER, INC., and HILLCREST
 DAVIDSON & ASSOCIATES,

             Defendants.
 _________________________________________/

   FINAL ORDER OF DISMISSAL AS TO DEFENDANT HILLCREST DAVIDSON &
                             ASSOCIATES

        THIS CAUSE came before the Court upon Plaintiff's Notice of Voluntary Dismissal as to

 Defendant Hillcrest Davidson & Associates (D.E. 4), filed on May 19, 2021.

        THE COURT has considered the notice and the pertinent portions of the record, and is

 otherwise fully advised in the premises. Defendant has neither answered the complaint nor

 moved for summary judgment. It is

        ADJUDGED that this Cause is DISMISSED with prejudice as to Defendant Hillcrest

 Davidson and Associates, with each party bearing its own fees and costs. See Fed. R. Civ. P.

 41(a)(1)(A)(i). Further, all pending motions are DENIED as MOOT with leave to renew if

 appropriate.

        DONE AND ORDERED in Chambers at Miami, Florida, this 21st of May 2021.




                                     ______________________________________
                                           FEDERICO A. MORENO
                                           UNITED STATES DISTRICT JUDGE
Case 1:21-cv-21519-FAM Document 5 Entered on FLSD Docket 05/21/2021 Page 2 of 2




 Copies furnished to:
 Counsel of Record
